 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES BANKRUPTCY COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON

 9   In re:                        )     Chapter 7 Proceeding
                                   )
10
     John Felix Castleman, Sr.     )     Case No. 19-12233-MLB
11   Kimberly Kay Castleman,       )
                   Debtors.        )     COVER SHEET FOR NOTICE OF APPEAL
12                                 )     AND STATEMENT OF ELECTION
     ______________________________)
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                LAW OFFICES OF STEVEN C. HATHAWAY
     NOTICE OF APPEAL AND                                              3811 CONSOLIDATION AVENUE
     STATEMENT OF ELECTION                                                    BELLINGHAM, WA 98229
                                                                                  PHONE(360) 676-0529
                                                                                    FAX (360) 676-0067



       Case 19-12233-MLB     Doc 90    Filed 06/21/21   Ent. 06/21/21 14:09:06          Pg. 1 of 3
                                   UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF WASHINGTON

       In re:                    )             Chapter 7 Proceeding
                                 )
       John Felix Castleman, Sr. )             Case No. 19-12233-MLB
       Kimberly Kay Castleman,   )
              Debtors.           )             NOTICE OF APPEAL AND
                                 )             STATEMENT OF ELECTION
       ________________________)


       Part 1: Identify the appellant(s)
           1. Name(s) of appellant(s): JOHN AND KIMBERLY CASTLEMAN

           2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this
              appeal:

                For appeals in an adversary proceeding.         For appeals in a bankruptcy case and not in
                                                                an adversary proceeding.
                _   Plaintiff

                _   Defendant
                                                                x   Debtor
                                                                _   Creditor
                _   Other (describe) _______________________    _   Trustee


       Part 2: Identify the subject of this appeal
           1. Describe the judgment, order, or decree appealed from:

                Order on Motion to Sell Debtors Residence (ECF 87).

           2. Date on which the judgment, order, or decree was entered: 06/11/2021.

       Part 3: Identify the other parties to the appeal

       List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
       and telephone numbers of their attorneys (attach additional pages if necessary):

1. Party: Debtors                      Attorney: Steven Hathaway, WSBA #24971
                                                 3811 Consolidation Avenue
                                                 Bellingham, WA 98229
                                                 Phone: (360) 788-4810

2. Party: Chapter 7 Trustee            Attorney: Peter Arkson, WSBA #5530
                                                 103 E. Holly Street, Suite 502
                                                 Bellingham, WA 98225-4728
                                                 Phone: (360) 671-0300




        Case 19-12233-MLB               Doc 90       Filed 06/21/21      Ent. 06/21/21 14:09:06         Pg. 2 of 3
Part 4: Optional election to have appeal heard by District Court (applicable only
in certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by
the United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Panel to hear the appeal.

         [X] Appellant(s) elect to have the appeal heard by the United States District Court rather than by
             the Bankruptcy Appellate Panel.


Part 5: Sign below

/s/ Steven Hathaway                                                  Date: 06/21/2021
Signature of attorney for appellant(s) (or appellant(s) if not represented by an attorney)

Name, address, and telephone number of attorney (or appellant(s) if not represented by an attorney):

Steven Hathaway
3811 Consolidation Avenue
Bellingham, WA 98229
Phone: (360) 788-4810

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.


[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr. P. 8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing) and file that
declaration along with the Notice of Appeal.]




  Case 19-12233-MLB            Doc 90      Filed 06/21/21        Ent. 06/21/21 14:09:06          Pg. 3 of 3
